     Case 3:20-cv-00572-MMA-AGS Document 19 Filed 05/21/20 PageID.390 Page 1 of 5


1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    Ryan PRUNTY, et al.,                                Case No.: 20-cv-0572-MMA-AGS
12                                       Plaintiff,
                                                          SCHEDULING ORDER
13    v.                                                  REGULATING DISCOVERY
                                                          AND OTHER PRETRIAL
14    CAMP PENDLETON & QUANTICO
                                                          PROCEEDINGS
      HOUSING LLC, et al.,
15
                                       Defendant.
16
17
18          Under Civil Local Rule 16.1(d), a Case Management Conference was held on
19    May 21, 2020. After consulting with the attorneys of record for the parties and being
20    advised of the status of the case, and good cause appearing, IT IS HEREBY ORDERED:
21          1.     On August 4, 2020, at 9:00 a.m., the Court will hold an Early Neutral
22    Evaluation. The ENE will be conducted as a Zoom video conference. Before the ENE, the
23    Court will e-mail counsel of record an invitation and link allowing them to join the Zoom
24    call. Participants will start in a joint session, then be moved to separate breakout rooms so
25    that each side can communicate confidentially with the Court. Counsel are responsible for
26    ensuring that their clients can participate in the ENE, and all participants are expected to
27    devote their full attention to the ENE as though they were attending in person.
28          2.     By July 28, 2020, the parties must email chambers with a list of participants

                                                      1
                                                                                20-cv-0572-MMA-AGS
     Case 3:20-cv-00572-MMA-AGS Document 19 Filed 05/21/20 PageID.391 Page 2 of 5


1     for each side, as well as a backup phone number in the event there are technical problems
2     with Zoom. Participants must connect to the call 5 minutes before the scheduled start time.
3           3.        ENE Statements: By July 28, 2020, the parties must email updated ENE
4     statements to efile_schopler@casd.uscourts.gov. Each statement, which is limited to five
5     pages, must outline:
6        a. All ENE attendees for that side, including their names, titles, and positions.
7        b. The nature of the case, including the claims and defenses.
8        c. The requested settlement terms. These settlement terms may be attached as an
9           addendum or exhibit, rather than included in the five-page ENE statement. But the
10          requested settlement terms must include:
11          (1) A specific financial demand or offer (or a detailed explanation of why a financial
12               demand or offer cannot be made), and
13          (2) All other settlement terms (for example, confidentiality, tax treatment,
14               employment retention/termination, etc.).
15          If exhibits are attached and the total submission amounts to more than 20 pages, a
16    courtesy hard copy must also be delivered directly to Chambers. At their discretion, the
17    parties may choose to share their statements with opposing counsel or to keep them
18    confidential.
19          4.        Any motion to join other parties, to amend the pleadings, or to file additional
20    pleadings must be filed by June 19, 2020.
21          5.        All fact discovery must be completed by all parties by November 30, 2020.
22    “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
23    Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period of
24    time in advance of the cut-off date, so that it may be completed by the cut-off date, taking
25    into account the times for service, notice and response as set forth in the Federal Rules of
26    Civil Procedure. Counsel must promptly and in good faith meet and confer with regard
27    to all discovery disputes in compliance with Local Rule 26.1(a). The Court expects
28    counsel to make every effort to resolve all disputes without court intervention through the

                                                      2
                                                                                   20-cv-0572-MMA-AGS
     Case 3:20-cv-00572-MMA-AGS Document 19 Filed 05/21/20 PageID.392 Page 3 of 5


1     meet and confer process. If the parties reach an impasse on any discovery issue, counsel
2     must file an appropriate motion within the time limit and procedures outlined in the
3     undersigned magistrate judge’s chambers rules. A failure to comply in this regard will
4     result in a waiver of a party’s discovery issue. Absent an order of the court, no
5     stipulation continuing or altering this requirement will be recognized by the court.
6           6.     The parties must designate their respective experts in writing by
7     October 15, 2020. The parties must identify any person who may be used at trial to present
8     evidence pursuant to Rules 702, 703 or 705 of the Fed. R. Evid. This requirement is not
9     limited to retained experts.      The date for exchange of rebuttal experts must be by
10    November 16, 2020. The written designations must include the name, address and
11    telephone number of the expert and a reasonable summary of the testimony the expert is
12    expected to provide. The list must also include the normal rates the expert charges for
13    deposition and trial testimony.
14          7.     By October 15, 2020, each party must comply with the disclosure provisions
15    in Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure. This disclosure
16    requirement applies to all persons retained or specially employed to provide expert
17    testimony, or whose duties as an employee of the party regularly involve the giving of
18    expert testimony. Except as provided in the paragraph below, any party that fails to
19    make these disclosures will not, absent substantial justification, be permitted to use
20    evidence or testimony not disclosed at any hearing or at the time of trial. In addition,
21    the Court may impose sanctions as permitted by Fed. R. Civ. P. 37(c).
22          8.     Any party must supplement its disclosure regarding contradictory or rebuttal
23    evidence under Fed. R. Civ. P. 26(a)(2)(D) by November 16, 2020.
24          9.     All expert discovery must be completed by all parties by January 15, 2021.
25    The parties must comply with the same procedures set forth in the paragraph governing
26    fact discovery.
27          10.    Failure to comply with this section or any other discovery order of the court
28    may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on

                                                   3
                                                                              20-cv-0572-MMA-AGS
     Case 3:20-cv-00572-MMA-AGS Document 19 Filed 05/21/20 PageID.393 Page 4 of 5


1     the introduction of experts or other designated matters in evidence.
2            11.      During discovery, the parties will be limited to the following per-side
3     restrictions:
4                                      DISCOVERY LIMITATIONS
5                        Discovery Type                          Restriction (Per Side)
6                        Depositions                             No more than [13]
7                        Requests for Admission                  No more than [30]
                         Interrogatories                         No more than [35]
8
                         Requests to Produce Documents No more than [40]
9
10           12.      All dispositive pretrial motions, including motions for summary judgment and
11    motions addressing Daubert issues, must be filed by February 1, 2021.1 Counsel for the
12    moving party must obtain a motion hearing date from Judge Anello’s law clerk. The period
13    of time between the date you request a motion date and the hearing date may vary from
14    one district judge to another. Please plan accordingly. Failure to make a timely request
15    for a motion date may result in the motion not being heard.
16           13.      If appropriate, following the filing of an order ruling on a motion for summary
17    judgment or other dispositive pretrial motion, or in the event no such motion is filed, after
18    the expiration of the deadline set forth in paragraph 8, supra, Judge Anello will issue a
19    pretrial scheduling order setting a pretrial conference, trial date, and all related pretrial
20    deadlines. The parties must review and be familiar with Judge Anello’s Civil Chambers
21    Rules, which provide additional information regarding pretrial scheduling.
22           14.      A Mandatory Settlement Conference will be conducted on December 9, 2020,
23    at 9:00 a.m. in the chambers of Magistrate Judge Andrew G. Schopler. Counsel or any
24    party representing himself or herself must submit confidential settlement briefs directly to
25    the magistrate judge’s chambers by December 2, 2020. All parties are ordered to read and
26
27
      1
        This deadline is not applicable to pretrial motions in limine. For further information regarding motions
28    in limine, please refer to Judge Anello’s Civil Chambers Rules.

                                                          4
                                                                                           20-cv-0572-MMA-AGS
     Case 3:20-cv-00572-MMA-AGS Document 19 Filed 05/21/20 PageID.394 Page 5 of 5


1     fully comply with the Chambers Rules of the assigned Magistrate Judge. Each statement,
2     which is limited to five pages exclusive of exhibits, must outline the nature of the case, the
3     claims, the defenses, the parties’ settlement positions, and all MSC attendees for that side,
4     including their names, titles, and positions. The settlement position must include a specific
5     and current demand or offer addressing all relief or remedies sought. If a specific demand
6     or offer cannot be made, then the reasons for this must be set forth. If exhibits are attached
7     and the total submission amounts to more than 20 pages, a courtesy hard copy must also
8     be delivered directly to Chambers. At their discretion, the parties may choose to share their
9     statements with opposing counsel or to keep them confidential.
10          15.    A post trial settlement conference before a magistrate judge may be held
11    within 30 days of verdict in the case.
12          16.    The dates and times set forth herein will not be modified except for good cause
13    shown.
14          17.    Briefs or memoranda in support of or in opposition to any pending motion
15    must not exceed twenty-five (25) pages in length without leave of a district court judge.
16    No reply memorandum will exceed ten (10) pages without leave of a district court judge.
17    Briefs and memoranda exceeding ten (10) pages in length must have a table of contents
18    and a table of authorities cited.
19          18.    Plaintiff’s counsel must serve a copy of this order on all parties that enter this
20    case hereafter.
21          IT IS SO ORDERED.
22    Dated: May 21, 2020
23
24
25
26
27
28

                                                    5
                                                                                  20-cv-0572-MMA-AGS
